DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recite the limitations "determining, based on the data continuity service request, to configure a second service layer entity for performing a data operation on data associated with the computing device” and “configuring the second service layer entity for performing a data operation on data associated with the computing device” respectively. There are two “a data operation on data associated with the computing device” limitations within the claims which cause conflict to each other. Appropriate correction is required.

Claims 1, 8 and 15 recite the limitations " receiving, from the computing device, a request to perform a data operation” and “retargeting, to the second service layer a data operation on at least a portion of the data” respectively. There are two “a data operation” limitations within the claims which cause conflict to each other. Appropriate correction is required.

Claims 1, 8 and 15 recite the limitation "a second service layer entity”. However, the “second service layer entity” based on the specification is implemented in a form of a software or a program without any hardware structural component. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US PGPub 2015/0358864).

Regarding claims 1, 8 and 15, Park teaches a method performed by a first service layer entity implemented on an apparatus of a communications network (Park, see figure 8 and paragraph 0075, a serving base station 200), the method comprising:
receiving, from a computing device, a data continuity service request (Park, see paragraph 0076, The terminal 100 transmits a measurement report message involving the signal strength of the target base station 300 to the serving base station 200 (S121)), wherein the data continuity service request comprises information associated with the computing device (Park, see paragraph 0034, The measurement report message may contain channel status information regarding the signal strength of the serving base station and the signal strength of the other surrounding base stations);
determining, based on the data continuity service request, to configure a second service layer entity for performing a data operation on data associated with the computing device (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123));
configuring the second service layer entity for performing a data operation on data associated with the computing device (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123));
receiving, from the computing device, a request to perform a data operation (Park, see paragraph 0079, the terminal 100 may generate a handover indication message indicating the execution of a handover and transmit it to the serving base station (S161)), wherein the request to perform the data operation identifies a virtual resource associated with the first service layer entity (Park, see paragraph 0079, Upon detecting the occurrence of a handover execution event for the target base station 300 through the step S150 (S151), the terminal 100 may generate a handover ; and
retargeting, to the second service layer entity, a request to perform a data operation on at least a portion of the data (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 2, 9 and 16, Park teaches further comprising:
sending, to the computing device, an indication that at least a portion of the data is stored at the second service layer entity (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 3, 10 and 17, Park teaches wherein the indication that at least a portion of the data is stored at the second service layer entity comprises an identifier of the second service layer entity (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)).

Regarding claims 4, 11 and 18, Park teaches further comprising:

sending, to the computing device, the indication that the data operation on the at least a portion of the data has been performed (Park, see paragraph 0080, the serving base station 200 passes the handover indication message to the target base station 300, and forwards data to be transmitted to the terminal 100 to the target base station 300 (S163)). 

Regarding claims 5, 12 and 19, Park teaches wherein the computing device is pre-configured with information associated with the virtual resource (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123)).

Regarding claims 6, 13 and 20, Park teaches further comprising sending, based on configuring the second service layer entity for performing a data operation on data associated with the computing device, information associated with the virtual resource (Park, see paragraph 0076, The serving base station 200 has the target base station 300 prepare for handover (S122). The target base station 300 reserves resources (S123)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457